887 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Otho Daniel WELLER, Plaintiff-Appellant,v.Myron PELTZ;  Victor Kuhlman;  Kenneth Bielas;  CarlDaniels;  Eldon Cornett;  Presque Isle Company,chartered company of the State ofMichigan, Defendants-Appellees.
No. 89-1241.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 alleging that the defendants violated certain constitutional guarantees and injured him in the course of conducting a weapons search of plaintiff in 1984.  The case ultimately proceeded to a jury trial where a verdict for defendants was entered.  On appeal the parties have briefed the issues, plaintiff acting in his own behalf.


3
Upon consideration, we find no error in the record before us.  Plaintiff's general complaints concerning the jury selection and verdict are vague and unsupported.  The district court's action under Fed.R.Civ.P. 37, limiting plaintiff's claim for physical injury, was not an abuse of discretion.  The record reflects plaintiff's failure to comply with the unequivocal directive of the magistrate to supply signed authorizations for the release of medical information.  This failure, reviewed in light of the factors enumerated in Regional Refuse Systems, Inc. v. Inland Reclamation Co., 842 F.2d 150, 154-55 (6th Cir.1988), leads us to conclude that the district court's action was appropriate under the circumstances.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.